LOGO [g98972image001.jpg]

  Exhibit 10.19

 

 

As Approved by the Compensation Committee of the Board of Directors

on April 6, 2005, and by the Corporation’s Stockholders on July 20, 2005

 

CONCENTRA INC.

2005 Stock Option Plan for Non-Employee Directors

 

1. General Terms and Provisions. Except to the extent modified hereby or
inconsistent herewith, the terms and provisions of the Concentra Managed Care,
Inc. 1999 Stock Option and Restricted Stock Purchase Plan, as amended (the “1999
Plan”), are incorporated into and form a part of this Concentra Inc. 2005 Stock
Option Plan for Non Employee Directors (the “2005 Director Plan”). Capitalized
terms used in this 2005 Director Plan and not otherwise defined herein have the
respective meanings assigned to them in the 1999 Plan.

 

2. Awards. Each of the Non-Employee Directors whose name is set forth below is
hereby granted the Award set forth opposite his respective name:

 

Non-Employee Director   Award      

John K. Carlyle

  Non-Qualified Stock Options to purchase 40,000 shares of Common Stock at an
exercise price of $13.80 per share; immediately vested and exercisable;
expiration April 6, 2015.      

Steven E. Nelson

  3,000 shares of Restricted Stock, vesting on the earlier of (a) six months
following the completion of an initial public offering of the Company’s equity
securities (or such longer “lock-up” period as may be required of directors and
officers of the Company in connection with such offering), (b) the occurrence of
a Change in Control, as defined in the Concentra Managed Care, Inc. 1997
Long-Term Incentive Plan, or (c) April 6, 2015.

 

3. Award Agreements. The proper officers of the Company shall prepare, execute,
and deliver, for, on behalf, and in the name of the Company, Award agreements to
evidence such awards, in the form heretofore approved by the Compensation
Committee of the Company’s Board of Directors for Awards under the 1999 Plan
(with such changes in such Award agreements as shall be required to properly
evidence the Awards in accordance with this 2005 Plan).

 

Attachment: Concentra Managed Care, Inc. 1999

     Stock Option and Restricted Stock Purchase Plan